DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
	Claims 1-37 are pending in this application.  Claims 3-4, 8-11, 13, 15-17, 19, 21, 23, 25, 27-28 and 31-36 stand withdrawn from consideration as being drawn to a nonelected invention.  Claims 1-2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29-30 and 37 are under examination.  
	The substitute specification filed 12/7/2021 has been entered.
	The IDS statements filed 12/7/2021 and 1/18/2022 have been entered and considered.
	Applicant’s arguments and amendments have been entered, and carefully considered, but are not completely persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This is not a rejection, but a statement of interpretation.
Such claim limitation(s) is/are: “instructions that when executed by a processor cause the processor to perform operations comprising:” in claim 1, where the generic placeholder is in the independent claim, and the specialized functions are recited in at least claims 1, 2, 12, 30, 37.
Specialized functions recited in the claims comprise:
“determining, based on applying trend analysis to the two or more measurements of the physiological data, at least one of a current immune status or a future immune status or current immune dynamics or future immune dynamics or a periodicity of an immune cycle.” (claims 1, 30, 37)
“generating, based on the trend analysis, a recommendation for a scheduling or a timing for an activity for the subject.” (claim 2)
“comparing the immune cycle and/or current immune status of the subject with activity data; and generating a timing recommendation for the subject based on comparing the immune cycle and/or current immune status of the subject with the activity data.” (claim 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29-30 and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim limitations in claims 1, 2, 12, 30 and 30 identified above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In the independent claims, the generic placeholder for means is “instructions that when executed by a processor cause the processor to perform operations comprising:”  This placeholder carries over to dependent claims 2 and 12 reciting further specialized functions.
The specialized functions of the independent claims comprises: 
“determining, based on applying trend analysis to the two or more measurements of the physiological data, at least one of a current immune status or a future immune status or current immune dynamics or future immune dynamics or a periodicity of an immune cycle.” (claims 1, 30, 37)
	With respect to claims 1, 30, and 37, the claims fail to specifically set forth and distinctly claim the particular steps, algorithms or structures required to perform this specialized function.  The functional limitation recites “based on applying trend analysis to the two or more measurements of the physiological data…” which fails to actually set forth the data required, and the actual steps required to make the required determination of future immune status, future immune dynamics, or a periodicity.  It is unclear if the lower limit of 2 measurements is sufficient to determine the current immune status or current immune dynamics, as the claim does not set forth how to specifically relate the two measurements of nearly any type to an immune status, beyond it being “based on applying trend analysis.” The two measurements are not the 
	With respect to claim 2, the claim fails to specifically set forth and distinctly claim the particular steps, algorithms or structures required to achieve the specialized function: “generating, based on the trend analysis, a recommendation for a scheduling or a timing for an activity for the subject.” The claim fails to set forth how to take the data provided by claim 1, and further perform an analysis to achieve a recommendation for a scheduling or timing of “an activity” as required.  The claim lack steps of taking the data at hand, and the steps of evaluating that data to then create a linkage to a recommendation.  The claim fails to set forth when data from claim 1 generates a recommendation for an activity, or when the data from claim 1 generates a recommendation against an activity.  No specific steps of analysis, data comparison, or judgement are set forth such that this specialized function can be carried out.  The specification fails to set forth a linkage of any data from claim 1, to any specific activity. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
	With respect to claim 12, the claim fails to specifically set forth and distinctly claim the particular steps, algorithms or structures required to achieve the specialized function: “comparing the immune cycle and/or current immune status of the subject with activity data; and generating a timing recommendation for the subject based on comparing the immune cycle and/or current any specific activity, or activity data. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Additionally, with respect to claim 1, the metes and bounds of the phrase “physiological data associated with changes in an immune system relating to at least one of immune system markers, biomarkers or body temperature data” are unclear.  The metes and bounds of the physiological data to be collected are completely unclear.  The categories of “immune system markers” and “biomarkers” fail to clearly point out and distinctly claim the information to be collected that then would be able to be applied to a trends analysis as required.  No specific definition of immune system markers or biomarkers is clearly set forth in the specification.  One of skill would not be apprised as to the markers or biomarkers applicant intends to be measured cell markers are known (Cell Signaling Technology 2022), but the term “immune system markers” appears to encompass more than the known immune cell markers.  The metes and bounds cannot be determined. The term “biomarkers” has an even more amorphous definition: “A biological molecule found in blood, other body fluids, or tissues that is a sign of a normal or abnormal process, or of a condition or disease. A biomarker may be used to see how well the body responds to a treatment for a disease or condition. Also called molecular marker and signature molecule.” (NCI Dictionaries, 2022) “Biomarker” encompasses nearly any biological measurement that can be made in an analysis of a sample of a subject, many of which would not clearly be useful in the further steps of the claim.  As defined by Wikipedia “In biomedical contexts, a biomarker, or biological marker is a measurable indicator of some biological state or condition. Biomarkers are often measured and evaluated using blood, urine, or soft tissues to examine normal biological processes, pathogenic processes, or pharmacologic responses to a therapeutic intervention. Biomarkers are used in many scientific fields. Digital biomarkers are a novel emerging field of biomarkers, mostly collected by smart biosensors. So far, digital biomarkers have been focusing on monitoring vital parameters such as accelerometer data and heartrate but also speech.” This is not a description of specific measurable markers to be applied to the remainder of the claim, for determining current or future immune system status.  
Further in claim 1, the metes and bounds of “immune dynamics” are unclear.  It appears to require information gained over time, which would be lacking from the at least two biomarkers measured of the subject.  Dynamic modeling refers to a type of mathematical framework which applies certain dynamic modeling methods, at a particular scale to certain 
The metes and bounds of claim 2 are unclear.  The metes and bounds of “the activity” to be scheduled or timed in claim 2 are entirely unclear.  The claim does not set forth what activities can be linked to the “trend analysis.”  It is entirely unclear what the scope of activities applicant intends to encompass by this term, nor is it clear how to apply the trend analysis to generate a schedule or timing of that activity. The claim fails to set forth when an activity is to be recommended, or when it should be advised against.  There is no specific link to a result of claim 1 to a recommendation.  
The metes and bounds of claim 5 are unclear.  The metes and bounds of the listed activities are not clearly set forth such that one would be apprised as to what Applicant intends.  The term “well-being” “health” and “lifestyle decisions” each lack a definite set of activities to be timed or scheduled by claim 5.  These terms are not well defined in the specification, nor does the specification set forth how to time the wide range of possible activities that may fall within these terms.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.

The metes and bounds of claim 14 are unclear.  The term immune system marker has been addressed above.  The metes and bounds of the term “surrogate biomarker or characteristic by which the immune cycle and/or status can be identified” are unclear.  The term biomarker has been addressed above.  It is unclear how “surrogate biomarker” is intended to differ from “biomarker.”  It is further unclear what markers are to be measured which fall within “surrogate marker or characteristic by which the immune cycle and/or status can be identified.”  No specific definition clearly identified the biomarkers, surrogates or characteristics which are to be measured, and no specific definition appears to exist in the art.  It is entirely unclear what is to be measured by this claim.
The metes and bounds of claim 18 are unclear.  Claim 1 does not measure any time dependent information, such that any serial time dependent variations can be assessed.  The two 
The metes and bounds of claim 20 are unclear.  Claim 1 does not measure any time dependent information, such that any serial time dependent variations can be assessed.  Claim 18 does not set forth taking any measurements over any time period of any particular marker.  The two measurements of the subject in claim 1 are not taken over a time period, nor does claim 18 instruct as to what markers should be assessed along what time period in order to produce a current immune status or immune cycle.  Only the single measurement of the two markers is provided by claim 1, and an unspecified “trends analysis”.  Claim 20 sets forth it includes “at least two or more instances of physiological data” but not that the data is assessed over time, or any other scale.  It is also unclear how the serial time dependent variations of claim 18 are further manipulated to achieve the results of claim 20.  It is entirely unclear what further analysis, step, or process is to be applied.  
The metes and bounds of claim 22 are unclear.  As set forth for claim 20, merely adding another marker measurement does not clearly set forth how this related to a serial time dependent variation.  The data is not measured at more than one time.  Claim 22 fails to set forth how to use the three measurements to achieve a serial time dependent variation in the physiological data, and then “determine the periodicity of the immune cycle or status of the subject”.   The claim fails to provide a link between the data measured, a comparison or trends analysis, and any status.  


As set forth above, the specification fails to provide adequate written description for the following specialized functions:
“determining, based on applying trend analysis to the two or more measurements of the physiological data, at least one of a current immune status or a future immune status or current immune dynamics or future immune dynamics or a periodicity of an immune cycle.” (claims 1, 30, 37)
“generating, based on the trend analysis, a recommendation for a scheduling or a timing for an activity for the subject.” (claim 2)
“comparing the immune cycle and/or current immune status of the subject with activity data; and generating a timing recommendation for the subject based on comparing the immune cycle and/or current immune status of the subject with the activity data.” (claim 12).
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239
The specification fails to set forth sufficient algorithms, step-by-step directions or specific structures to perform the full and entire specialized functions listed.  The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417. As set forth above, the specification fails to set forth adequate disclosure to take two measurements of the subject, and determine current or future immune status, current or future immune dynamics or current/future periodicity of an immune cycle, using “trend analysis.”  The Examiner has provided basis for questioning how to apply trend analysis to two unspecified marker measurements to make these determinations for the scope of “immune system markers,” and “biomarkers.”  The term “immune system markers” does not appear to have a definite set of elements in the prior art. Certain immune cell markers are known (Cell Signaling Technology 2022), but the term “immune system markers” appears to encompass more than the known immune cell markers.  “biomarkers” definition: “A biological molecule found in blood, other body fluids, or tissues that is a sign of a normal or abnormal process, or of a condition or disease. A biomarker may be used to see how well the body responds to a treatment for a disease or condition. Also called molecular marker and signature molecule.” (NCI Dictionaries, 2022)  The specification fails to clearly specific steps, instructions or algorithms for how to take any two measurements from the subject and successfully apply “trend analysis” to achieve the stated goals. The specifics required to perform the undefined “trends analysis” are not provided by the claim or the specification as filed.  The specification does not provide specific step by step guidance for how to perform this specialized function. The 
Further, the specification fails to set forth distinguishing markers or method steps for taking the two marker measurements and determine any future status, cycle, or periodicity of the immune system of the subject.  “Future status” determinations appear to require additional steps of inference, judgement, or calculation beyond those obtained for current status determinations.  Further they appear to require time-based measurements not provided by the two measurements taken in claim 1.  As set forth above, immune dynamics and future immune system determinations require complex modeling and information well beyond that set forth by claim 1, and the specification fails to provide those elements (Thackar 2010).  
“Immune responses encompass a large range of temporal- (millisecond to days) and spatial (molecular to whole body) scales. It is increasingly recognized that intuitive arguments are not sufficient to make sense of this complexity. As an alternative, dynamic models are more and more frequently used to synthesize and complement empirical studies. Many dynamic models lead to valuable insights and predictions. For example, early dynamic models of infections provide a significant insight into the progression of AIDS [1,2]. The specific goal of a dynamic model of an infection may be to estimate certain parameters [3], to test competing hypotheses that can explain a set of observations [4,5] or to study the interplay between a pathogen and a host which can result in a progressive infection [6,7]. Immunological models consist of components representing immunological entities such as cells and cytokines, equations representing how the relationship between components changes their status, and parameters (e.g. rate constants) plugged into the equations which define the strength and timing of the relationships. Among the various mathematical frameworks employed by dynamic models (see Table 1), the deterministic (noise-free) framework is most frequently used at the cellular level. As the number of components included in a model increases, so does the number of parameters, and the value of most parameters tends to be unknown.”  

Thackar notes that subsystems of the immune response or immune system may be more easy to model, however, the scope of the claims is drawn to any or all immune system status determinations, current or future.  “Models can be kept relatively simple by detailing a few 
response, or by abstracting the immune response.” Further, the analysis of the data gets more complex as more elements are analyzed. “The complexity of the models increases when they aim to capture multiple components of the immune response, which can include interactions between pathogen and host factors and the subsequent generation of specific antibody and T cell responses. The choice of mathematical description is critical in such instances due to the intricacies it can add or simplify.”  Thakar discusses qualitative v quantitative approaches: “The decision to use qualitative or quantitative models is based on the density of observations over time, the number of molecular or cellular players participating in a particular process and the connectivity of the regulatory network formed by these players. We note that both approaches necessitate knowledge of the causal or interaction network among components. Missing data and within-lab variations caused by the use of different experimental systems can introduce uncertainty in the determination of  causal relationships; this issue is dealt with by the techniques of reverse engineering. Observations taken at many time-points minimize the uncertainty about the behavior between the observations. The availability of frequent measurements for all or
almost all the immune components one wants to model facilitates the use of quantitative modeling. The unavailability of such data guides us to use qualitative models which will inform us about the sequence of events and ultimate outcomes rather than trying to interpolate between the existing sparse observations.”  
	Thakar further notes: “Quantitative models require substantial prior knowledge and the interactions that require parameterization in these models have not yet been quantitatively characterized for most of the infections. The assumptions and estimations necessary to give 
nodes.”  
The specification as filed fails to provide sufficient prior knowledge and pathway information required to construct a model such that the analysis of the two specific measured parameters can be applied to a “trends analysis” protocol, to determine current or future immune system status.  One of skill in the art would not be able to carry out the limitations of the claims, or the specialized functions of the claims based on the specification as filed and general knowledge of the art.  “immune dynamics” as a term itself does not appear to be a specific art-defined term such that anything about the immune system can be determined dynamically.   
The Federal Circuit has recognized the problem of providing a sufficient disclosure for functional claiming, particularly with generic claim language, explaining that "The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by Ariad Pharmaceuticals Inc. v. Eli & Lilly Co., 598 F.3d 1336, 1349, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (en banc).
The specification, as filed, fails to set forth adequate structural or algorithmic support for the functional language of the claims as identified.  The specification fails to provide the step-by-step instructions for what measurements are to be taken, under what conditions, over what time scale, and how to take those two measurements, apply “trends analysis” to make determinations of current or future immune system status, cycles, periodicity etc.  
MPEP 2181: “Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph.”
MPEP 2181: “In several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493;et al.  Such argument was found to be unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229 ("[C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.").”
“The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; (see also Blackboard: “(explaining that "[t]he fact that an ordinarily skilled artisan might be able to design a program to create an access control list based on the system users’ predetermined roles goes to enablement[,]" whereas "[t]he question before us is whether the specification contains a sufficiently precise description of the ‘corresponding structure’ to satisfy [pre-AIA ] section 112, paragraph 6, not whether a person of skill in the art could devise some means to carry out the recited function")”
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Applicant’s arguments:
Applicant’s arguments and amendments have been carefully considered, but are not persuasive. The claims have been completely rewritten, partly in response to the previously pending rejections, however, lack of basis, or indefiniteness has been introduced by these new limitations. With respect to Applicant’s arguments regarding 112 6th (f) and 112 1st written description rejections based on the presence of generic placeholders and specialized functions, these arguments are not persuasive.  Instructions carried out by a processor that cause the processor to “perform operations” is no more a specific machine than a “programmed processor” or “processing component” or other restatement of the same generic, off the shelf processors.  The claims fail to set forth the necessary and sufficient step by step procedures for carrying out the identified exceptions, and the written description fails to provide the specific link of those necessary and sufficient step by step processes to a particular element of the claims.
	Applicant is again referred to MPEP 2181 for the discussion of computer-based 1126th limitations, as well as the Noah, Blackboard, and WMS Gaming decisions previously identified.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes, the claims recite systems, methods and non-transitory computer storage media.
With respect to step  (2A)(1) The claims recite an abstract idea of receiving physiologic/ immune system measurements of a subject, analyzing that data using trends analysis, and providing a description or determination of immune status, immune cycle or periodicity, including current and future status elements.  The claims further recite a natural law, the correlation between naturally occurring biomarker expression or marker or physiological data expression of the subject, and a naturally occurring immune status, cycle, or periodicity. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and 
Claims 1, 30 and 37 are independent, with essentially the same steps.  The limitations of claim 1 are used here for clarity.
	Mathematical concepts recited in claim 1 include:
 “determining, based on applying trend analysis to the two or more measurements of the physiological data, at least one of a current immune status or a future immune status or current immune dynamics or future immune dynamics or a periodicity of an immune cycle” (mathematical concept: applying data to a set of algorithms for assessing a trend in numerical data/ alternatively, a mental step of taking the two measurements, mentally comparing them to other data regarding the immune system and those measurements, and making a determination).
	Natural law embraced by claim 1:
The claim receives, or measures then receives two undefined measurements from a subject of naturally occurring markers, such as “immune system markers, biomarkers or body temperature” and then correlates an overall immune status, immune dynamics or periodicity of the immune cycle of the individual, at a current or future time.  This describes a natural occurrence of what happens in the immune system of a subject.
	Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the 
Claim 1 recites the additional element that is not an abstract idea: “receiving two or more measurements of physiological data associated with changes in an immune system relating to at least one of immune system markers, biomarkers, or body temperature data of a subject” which is a data gathering step.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). The claim does not provide a particular additional limitation which practically applies the natural law recited in the claims.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Claim 1 also recites the additional non-abstract element of : a processor, non-transitory memory and an output element of a computer system.  Claim 37 is drawn to the non-transitory computer program storage media. Claim 30 is a method using the system.
	The claims do not describe any specific computational steps by which the computer system performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere instructions to apply the abstract idea using a computer, and 
	Dependent claims 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29 have been analyzed with respect to 2A-2.  Dependent claims 2, 5, 12, 18, 20, 22,  are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 7, 14, 28 are directed to additional steps of data gathering.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  Dependent claims 24, 26 are directed to additional sensor limitations. These additional computer limitations do not rise to the level of a specific machine, nor do any of the limitations recite specific structures of the computer used to perform the judicial exception.
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1, 30, 37: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Thackar (2010) provides receiving two or more measurements of physiological data, as do Leontovich (2012), Engel (2014) 
	With respect to claims 1, 30, 37:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Thackar (2010) provides receiving two or more measurements of physiological data to a computer system, as do Leontovich (2012), Engel (2014) Ashdown (2013) and Brenner (1999) (all of record).  Each of these disclose computer systems or computing elements which perform the same functions.  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	

	In combination, the collection of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Applicant’s arguments
	Applicant’s arguments with respect to the rejection made under 35 USC 101 have been carefully considered, but are not persuasive.
	The Examiner has carefully identified all limitations in the claims which recite a judicial exception, including abstract ideas, and a natural law.  The additional elements of the claims fail to integrate the identified judicial exception(s) into a practical application.  Further, the additional elements fail to provide significantly more than that exception(s).
“The way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception.” MPEP 2106.04(d). The elements in addition to the abstract idea are data gathering steps which provide 
In the claims, the receipt of two measurements, or taking two measurements and providing them to the system are data gathering steps which do not affect how the
steps of the abstract idea are performed; they provide the data which is acted upon by the
abstract idea. The abstract idea can act on any dataset which comprises two measurements meeting the limitation of claim 1.
The listed claims set forth the added element of a computing system. As discussed
above, the computing system of these claims is recited at such a high level of generality, it can be
met by a general purpose computer system and is not considered a particular machine or
manufacture integral to the claim (MPEP 2106.05(b)). Any routine, commercially available
generic computing system would be adequate to carry out the abstract limitations and routine
computer elements acting upon the data in a manner consistent to and according to their design
are not considered to be sufficient to provide eligibility. (see, for example MPEP 2106.04(d):
Gottschalk v. Benson “‘held that simply implementing a mathematical principle on a physical
machine, namely a computer, was not a patentable application of that principle.”)
As a whole, the steps of data gathering, in combination with the abstract idea which is the
analysis of the gathered data, in the presence of a general purpose computer, remains ineligible
as the abstract idea is not integrated into a practical application by these additional limitations.
The additional elements are assessed again in step 2B, both individually and in the claim

In the listed claims, the elements in addition to the abstract idea are steps of receiving
data, and a system which comprises processors. These are data gathering steps which provide or generate the data which are then acted upon by the abstract idea. These steps are generically recited, and do not provide an inventive concept, as the same steps have been routinely performed in the prior art, as evidenced by the cited prior art documents which recite steps of receiving the same type of data, and systems comprising processors and memory. As such, these cannot provide significantly more, as they are well-understood, routine and conventional steps in the field of genetics.
When considered in combination with the judicial exception, the steps carried out by the
Data gathering, and system are merely used to produce the data required to carry out the
judicial exception(s).
The listed claims provide an additional element: the use of a generic computing system.
The generic computer system is used to make the calculations and as an aid to perform the
identified mental processes all of which make up the abstract idea. It does not require a particular
machine. The computer is not changed or improved by carrying out the abstract idea.
When considered in combination with the judicial exception, the elements in order
provide no more than what is well-understood, routine, conventional activity in the field, and
append routine, conventional activities known to the industry, specified at a high level of
generality.
Applicant’s arguments that the improvement to the technology is that the claimed method

improvement are the same steps identified as providing the abstract ideas. The improvement in the immune dynamics data (carried out by the judicial exception) does not provide an improvement in the technology of taking measurements, sensors, or the presenting data. The measurements of the subject are the same, whether or not the judicial exception is applied. (Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)) .
The improvement in the immune dynamics (carried out by the judicial exception) does not require a non-conventional interaction with a specific element of a computer as was required in Enfish. The improvement in the sequencing data (carried out by the judicial exception) does not improve the functionality of the computer itself. It does not improve a technology by enabling the automation of a task which previously could not be performed. as in McRo.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 12, 14, 18, 20, 22, 30, and 37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al (Dec 2013).
	Zhang, Y. et al. (Dec 2013) Principal trend analysis for time course data with applications in genomic medicine. The Annals of Applied Statistics vol 7 no 4, p2205-2228 and some supplemental information.
	The claims have been amended to recite systems, and methods wherein two or more physiological measurements “associated with changes in an immune system” are received, and trend analysis is applied to determine current or future immune status, immune dynamics or periodicity.
	With respect to claim 1, Zhang provides computer systems comprising programs, and methods.  The computer programs are provided in R-package, PTA (Principal Trend Analysis) (abstract) which are carried out on computer systems. Zhang receives or takes at least two measurements of “biomarkers” or “immune system markers” which are genes and gene expression values from a subject, such as a burn patient (section 5).  
	These gene expression values, taken over time, were normalized, and the top 1000 genes with the highest coefficient of variation were selected.  Zhang applies principal trend analysis to the gene expression data to determine current or future immune status, dynamics or periodicity.  As set forth at page 2224, the genes in the first PT have functions related to inflammatory responses, immune cell trafficking, cell-to-cell signaling and interaction functions.  Genes in the second PT have functions related to allograft rejection signaling, B cell development, pattern recognition, receptors in recognition of bacteria and viruses, communication between innate and adaptive immune responses, etc.  

	With respect to claim 2, the second PT related to allograft rejection signaling would provide a recommendation as to the timing or application of a graft.  Zhang also notes that the expression of IFIT1 is a key regulatory immune system regulatory element, and is often synthesized in response to viral infection.  Detection of IFIT1 would suggest scheduling medication such as anti-viral medication.
	With respect to claim 5, application of medications, determinations of well-being and/or immunological health can be the scheduled activity.
	With respect to claim 12, comparisons of the trends analysis, comparing the immune cycle/ status/ activity and generating timing recommendations are disclosed in sections 5 and 6.  The PTA can be applied to an individual subject, compared to a population, and used to generate recommendations.
	With respect to claim 14, the biomarkers are gene expression data, which can be analyzed to identify immune system status/ cycle.  IFIT1 is one example. Zhang also sets forth in section 6 that clinical measurements of patients should be collected and added to the process.
	With respect to claim 18, the series are time-dependent. Sections 5 and 6.
	With respect to claim 20, and 22, time dependent variations include two, three or more instances of data.  This is disclosed in the time series data collected by Zhang in sections 5 and 6. 
	
1-2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29, 30 and 37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al (2014).
	Chen, Y-C et al. (January 2014) Non-parametric and adaptive modelling of dynamic periodicity and trend with heteroscedastic and dependent errors.  Journal of the Royal Statistical Society; Statistical methodology series B, vol 76 no 3, 651-682.
	Chen applies trend analysis to determine periodicity and seasonal dynamics of an immune response to varicella and herpes zoster.  Chen provides computer systems, computer programs, and methods as set forth at Section 4, p666.  
With respect to claim 1, Chen acquires complete medical records of a subset of a population.  The records include age, sex, vaccination schedule, incidence of varicella infection, et al. (Section 5, p671-672).  Chen obtains weekly cumulative incidence rates of varicella and HZ for different subsets of individuals, such as subjects below the age of 10, and subjects over the age of 65.  The immune system periodicity and trends were determined by analysis of the data using the SST and TBATS algorithm (Figs 3-5).  Fig 3 shows the seasonal component on the trend forecast plane.  Immune dynamics can be determined by the estimate śV[n].  A shift in seasonal periodicity of infection is seen when comparing periodicity before a national vaccination program, and after (p671-676).  The results of the current and periodicity of the immune response is provided (section 5).
Chen also provides taking physiological data using sensors in section 5.2 when studying dynamic periodicity of respiratory signals and sleep stages.  Chen notes that “physiological signals contain abundant information…we can use…from his or her electrocardiograph signals, respiratory signals, blood pressure, and so on...” Recorded information from the polysomnography sensors of Respironics’ Alice 5 equipment was used to determine sleep stage; 
	With respect to claim 2, the increase of incidence of HZ infection in persons over 65 after implementation of the national vaccination program would lead to a recommendation as to the timing or application of a medical treatment.  Or determination of an abnormal sleep stage periodicity (which affect the immune system) would lead to the suggestion of treatment of the patient with sleep apnea equipment.
	With respect to claim 5, application of medications, determinations of well-being and/or immunological health can be the scheduled activity.
	With respect to claim 7, the polysomnography equipment and the thermistors are the data gathering sensors of Chen. 
	With respect to claim 12, comparisons of the infection analysis, or sleep stage comparing the immune cycle/ status/ activity and generating recommendations are disclosed in sections 5 and 6.  The analysis can be applied to an individual subject, compared to a population, and used to generate recommendations.
	With respect to claim 14, the physiological data related to a characteristic of an immune cycle are heart rate variability, respiration, sleep cycles, medical record data regarding varicella or HZ infection/ vaccination, et al all of which can be analyzed to identify immune system status/ cycle. 
	With respect to claim 18, the data series are time-dependent- both the varicella infection incidence and sleep stages are time dependent variations in the physiological data. Sections 5 and 6.

	With respect to claim 24, 26 and 29, the details of the sensors which may be one or more devices, which may input manual data, and comprise at least a contact or non-contact temperature sensor, blood biomarker sensor, blood testing unit and a salivary collection unit are disclosed by Chen.  The polysomnography sensors, and the thermistor are examples of contact sensors.  The reported blood test values related to varicella or HZ infection provided indications of biomarkers as well as temperature (from the medical records).  

Claim(s) 1, 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29, 30 and 37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Austin-Ketch (2008).
	Austin-Ketch, T.[abbreviated AK], (June, 2008) Buffalo Cardio-Metabolic Occupational Police Stress Study: An Exploratory Analysis of Post-traumatic Stress, Depression,  Metabolic Syndrome and Salivary Cortisol. Dissertation, State University of New York at Buffalo. 342 pages.
	AK provides analysis of a subpopulation of police officers, to evaluate psychological, physiological health of the officers as well as sub-clinical measures of stress, disease and mental dysfunction (abstract). These elements are analyzed through self-reported ratings scales of PTSD depression or stress, salivary cortisol measures, and parameters contained within the diagnostic criteria of metabolic syndrome.
	With respect to claim 1, the systems, programs, and methods of AK provide two or more physiological measurements of an immune marker, biomarker or of temperatures.  Salivary cortisol is an immune system marker which changes in response to a challenge to the immune 
	The particular demographics of the subjects are set forth at tables 6 -18.
	The data is received and subjected to analysis by AUC, logistic regression, ANCOVA et al. potential confounding variables were also analyzed.  Overall three hypotheses between collected variables and data were tested (p90-100, 158-163).  The results of the tests are presented in tables, and figures as well as texts, see also p100 for a summary of the presentation of results.  (Tables 20-30, Fig 3-8, results sections, p165-179, tables 31-56, p203- tables 57-69 et al) including trends.
With respect to claim 2, the analysis of the AUC and trend data with respect to changes in diurnal salivary cortisol measurements,  leads to a recommendation of a treatment program, support services etc.(p143).
	With respect to claim 5, application of medications, determinations of well-being and/or immunological health can be the scheduled activity (medications for PTSD, depression, stress, et al., stress reduction programs, counseling, et al.).
	With respect to claim 7, the sensors of AK accept electronic medical records, input, and blood test data as well as salivary cortisol measurements. 


	With respect to claim 14, the physiological data related to a characteristic of an immune cycle is cortisol level, along with certain other physical or physiological parameters.
	With respect to claim 18, the data series are time-dependent: the cortisol level is determined daily.
	With respect to claim 20, and 22, time dependent variations include two, three or more instances of data.  This is disclosed in the time series data collected by AK in Tables 30, 56, 59-61 et al..
	With respect to claim 24, 26 and 29, the details of the sensors which may be one or more devices, which may input manual data, and comprise at least a contact or non-contact temperature sensor, blood biomarker sensor, blood testing unit and a salivary collection unit are disclosed by AK. The clinical data are carried out by saliva testing, blood pressure testing, height, weight, BMI, and all the equipment used in the MHQ (see p85, 87-90) or electronic health record.  

Claim(s) 1, 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29, 30 and 37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ashdown (2013).
	Ashdown, M. et al. computer systems for treating diseases. US 2013/0151165 A1, of record. Applicant’s effective filing date is that of the AU priority document filed 12/5/2014.

	Ashdown is concerned with computer-implemented methods, systems and programs for analyzing a biomarker which cycles in a subject.  The analysis of the data can lead to recommendations as to treatment timing as it depends on immune system cycles (Fig 3-5).  Figure 1 illustrates a system, for carrying out the programs and methods, see also [0174-0192].  
	With respect to claim 1, at least two measurements of a subject are received [0176] at the system.  The various biomarker measurements are analyzed for periodicity then association with diseases.  C-reactive protein is an example of a biomarker whose expression cycles [0143].  Other biomarkers related to the immune system are set forth at [0045, 0078, 0146], which can include acute phase inflammatory markers [0228-0236], T cell levels, TGF-B, IL-10 even temperature [0164]. Best fit curves, trends, models of periodicity, can all be calculated [0020-0026, 0182-0192]. More than one biomarker can be analyzed [0028-29] Current and future status determinations can be made, with respect to the periodicity of the biomarker and the immune system [0047-50, 0242-0282 et al.].  Recommendations for the timing or type of treatment can be made [0027, 0046, 0142, 0144-0145, 0258-0266].  
With respect to claim 2, the analysis of trend data or future status with respect to the measurements, and a recommendation for a timing or type of a therapy, activity, or treatment are described [0027, 0046, 0142, 0144-0145, 0200-0209, 0258-0266].
	With respect to claim 5, application of medications, determinations of well-being and/or immunological health can be the scheduled activity (0103-0105, 0258-0266, 0142, 1044-145, 200-209).

	With respect to claim 12, comparisons of the various physiological parameters, are made and modeled [0174].  The analysis can be applied to one or more individual subjects [0174], compared to a population or a reference value or reference periodicity, and used to generate recommendations for treatment or a timing of a treatment of the given symptoms or diagnosis. [0174-0180, 0193-0227, 0258-0266]
	With respect to claim 14, the physiological data related to a characteristic of an immune system can include acute phase inflammatory markers, T cell levels, Interleukin levels, c-reactive protein. See also [0228].
	With respect to claim 18, the data series are time-dependent: the biomarker level is determined daily [example 1, 0174-0180, 0228-0236].
	With respect to claim 20, and 22, time dependent variations include two, three or more instances of data.  This is disclosed in the time series data collected by Ashdown in the examples, and [0174-0180, 0228-0236, 0242-0282].
	With respect to claim 24, 26 and 29, the details of the sensors which may be one or more devices, which may input manual data, and comprise at least a contact or non-contact temperature sensor, blood biomarker sensor, blood testing unit and a salivary collection unit are disclosed by Ashdown (Fig 1-5)[0174-0175]. Standard blood, urine, saliva, and sample testing is disclosed [0237-0240], point of care monitoring devices, having sensors are disclosed at [0240].  

1, 2, 5, 7, 12, 14, 18, 20, 22, 24, 26, 29, 30 and 37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Leontovich (2012).
	Leontovich, A. A. et al. (Nov, 2012) determination of timing of chemotherapy delivery. US 2012/0303284 A1. Of Record.
	Leontovich is concerned with determining a favorable timing of a chemotherapy or other treatment delivery by analyzing at least one cyclical biological variable, and the variables can be  “immune variables” (abstract).
	With respect to claim 1, Leontovich receives at least two measurements of biological variables related to the immune system, including biomarkers and physiological data.  The time series data comprises at least two measurements or at least 3 measurements of one or more variables such as “immune variables” taken over a period of observed time [0027-0029, 0035, 0060].  The variable that fits a given periodic function of defining a maximum immune variable concentration and a minimum concentration within the time period, as well as an extrapolated or predicted concentration value on a proposed date[0008].  Leontovich extrapolates a trend analysis, forecast or extrapolation of the immune status that is correlated with the measured variable prediction.  This is presented in figures, text and tablular information. [0008-0010, 0033 0041, 0051, 0058, 0059, Fig 11, 12, 15-18].  The methods of Leontovich are implemented on programmed computer systems.  As such, claims 1, 30 and 37 are anticipated.
	With respect to claim 2, the analysis of future status with respect to the immune variable measurements, and a recommendation for a timing or type of a therapy, activity, or treatment are described [0070-0071, 0095, 0097-0137].
	With respect to claim 5, application of medications, can be the scheduled activity (0097-0135).

	With respect to claim 12, comparisons of the various physiological parameters, are made and modeled [0070-0071, 0095-0137].  The analysis can be applied to one or more individual subjects, compared to a population or a reference value or reference periodicity, and used to generate recommendations for treatment or a timing of a treatment of the given symptoms or diagnosis. [0070-0137, Fig 18]
	With respect to claim 14, the physiological data related to a characteristic of an immune system can include a variety of immune markers [0094-0095].
	With respect to claim 18, the data series are time-dependent: the biomarker level is determined daily [example 1, 0174-0180, 0228-0236].
	With respect to claim 20, and 22, time dependent variations include two, three or more instances of data.  This is disclosed in the time series data collected by Leontovich in the examples, and [0004-0005, 0027-0060].
	With respect to claim 24, 26 and 29, the details of the sensors which may be one or more devices, which may input manual data, and comprise at least a contact or non-contact temperature sensor, blood biomarker sensor, blood testing unit and / or a salivary collection unit are disclosed by Leontovich [0094-0095] .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following provide physiological data: measurements of one or more biomarkers or immune system markers, apply trend analysis to determine a current/ future immune status, or cycle, or periodicity:

Nguyen, T. T. et al. (January 2013) An agent-based model of cellular dynamics and circadian variability in human endotoxemia. PLOS ONE 8:1 e55550, 14 pages.
Maslove, D.M. et al. (April 2014) Gene expression profiling in sepsis: timing tissue and translational considerations. Trends in Molecular Medicine 20:4 p 1-10. Also discusses immune dynamics.
	Alizon, S. (2008) Multiple infections, immune dynamics and the evolution of virulence. The American naturalist 172:4 pE161 -E168
	Grassly, N. C. et al. (2006) seasonal infectious disease epidemiology. Proceedings of the royal society B, 273: 2541-2550.
	Kidd, S.A. (2010) Sleep and Cortisol in preschool aged children with autism and typically developing children.  UC Berkley, 244 pages.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY K ZEMAN/Primary Examiner, Art Unit 1631